Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-14 are considered allowable over the prior art, as the prior art does not explicitly teach the combination of an elevator entrance assembly; a motion sensor disposed in the entrance assembly, said motion sensor detecting presence of at least one person in an entrance area; and a proximity sensor, the proximity sensor monitoring status of an elevator door; wherein the status of an elevator door determines if the presence of the person will open the elevator door.
Claims 15-17 are considered allowable over the prior art, as the prior art does not explicitly teach the combination of providing a motion sensor disposed on an elevator entrance assembly, said motion sensor detecting presence of at least one person in a detection area, said motion sensor sending signals based on the detecting of the person to a control board; and providing a door sensor, said door sensor detecting status of the door, said door sensor sending signals based on the status of the door to the control board, wherein the motion sensor signals are bypassed by the control board when the door sensor sends door closed signals to the control board, wherein the motion sensor signals are relayed to an elevator controller by the control board when the door sensor sends door-not-closed signals to the control board whereby the door opens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837